UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2070



JOSEPH N. BRIGGS,

                                              Plaintiff - Appellant,

          versus


BALTIMORE GAS AND ELECTRIC COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
2286-1-AMD)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph N. Briggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph N. Briggs appeals the district court’s order

dismissing    his   civil   action    without   prejudice   for   lack   of

jurisdiction.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Briggs v. Baltimore Gas & Electric Co., No.

CA-05-2286-1-AMD) (D. Md. Sept. 16, 2005).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                     - 2 -